Exhibit 10.1

NOTE PURCHASE AGREEMENT

THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of April 13, 2016
(the “Agreement Date”), by and between NOTIS GLOBAL, INC. (P/K/A MEDBOX, INC.),
a corporation organized and existing under the laws of the State of Nevada (the
“Company”), and YA II PN, LTD. (P/K/A YA GLOBAL MASTER SPV, LTD.), a Cayman
Islands exempt limited partnership (the “Investor”).

WITNESSETH

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, and the
Investor shall purchase from the Company, a convertible promissory note,
substantially in the form attached hereto as Exhibit A (the “Note”), in an
aggregate principal amount of up to $225,000;

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Investor hereby agree as
follows:

1. PURCHASE AND SALE OF NOTE

(a) Purchase of Note. The Investor shall purchase, and the Company shall sell,
the Note in the aggregate principal amount of $225,000, which shall be purchased
for 100% of the face amount of the Note. The purchase and sale of the Note will
occur on the date hereof (the “Closing” and the date of the Closing shall be
referred to as the “Closing Date”), subject to the satisfaction of all the
conditions precedent set forth below.

(b) Form of Payment. Subject to the satisfaction of the terms and conditions of
this Agreement, on the Closing Date, (i) the Investor shall deliver to the
Company the principal amount of the Note, and (ii) the Company shall deliver to
the Investor, the Note duly executed on behalf of the Company in the principal
amount so purchased. The parties agree that at the Closing the Investor shall
deduct a commitment fee in the amount of $15,000 from the proceeds of the Note
and a structuring fee of $10,000 from the proceeds of the Note (in each case to
be payable to YA Global II SPV LLC as designee of the Investor) as set out on a
signed closing statement (the “Closing Statement”).

(c) Conditions Precedent to the Closing. The obligation of the Investor
hereunder to purchase the Note at the Closing is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions, provided that
these conditions are for the Investor’s sole benefit and may be waived by the
Investor at any time in its sole discretion:

(i) There shall not have been any condition, circumstance, or situation that has
resulted in or would reasonably be expected to result in a “Material Adverse
Effect,” where “Material Adverse Effect” shall mean any condition, circumstance,
or situation that may result in, or reasonably be expected to result in (1) a
material adverse effect on the legality, validity or enforceability of this
Agreement or the transactions contemplated herein, (2) a material adverse effect
on the results of operations, assets, business or condition (financial or
otherwise) of the Company, taken as a whole, or (3) a material adverse effect on
the Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement, the Note, all exhibits and schedules thereto
and hereto and any other documents or agreements executed in connection with the
transactions contemplated hereunder (collectively, the “Transaction Documents”);



--------------------------------------------------------------------------------

(ii) The Company’s common stock (“Common Stock”) shall be authorized for
quotation or trading on the OTCQB of the OTC Markets Group (the “Principal
Market”) and trading in the Common Stock shall not have been suspended for any
reason;

(iii) The Company is not in material default nor aware of any potential material
default with any of its lenders (including any holders of its convertible
debentures), except as has been disclosed in the Company’s filings with the
United States Securities and Exchange Commission (the “SEC”);

(iv) The Company has received all necessary authorizations required to issue and
sell the Note to the Investor and shall have provided the Investor with a copy
of board minutes authorizing such issuance; and

(v) The parties have signed a Closing Statement with respect to the Closing in
an agreed upon form.

2. INVESTOR’S REPRESENTATIONS AND WARRANTIES.

Investor hereby represents and warrants to the Company that the following are
true and correct as of the date hereof, and as of the Closing Date:

(a) Organization and Authorization. The Investor is duly organized, validly
existing and in good standing under the laws of the Cayman Islands and has all
requisite power and authority to purchase and hold the Note. The decision to
invest and the execution and delivery of this Agreement by such Investor, the
performance by such Investor of its obligations hereunder and the consummation
by such Investor of the transactions contemplated hereby have been duly
authorized and requires no other proceedings on the part of the Investor. The
undersigned has the right, power and authority to execute and deliver this
Agreement and all other instruments on behalf of the Investor. This Agreement
has been duly executed and delivered by the Investor and, assuming the execution
and delivery hereof and acceptance thereof by the Company, will constitute the
legal, valid and binding obligations of the Investor, enforceable against the
Investor in accordance with its terms.

(b) Evaluation of Risks. The Investor has such knowledge and experience in
financial, tax and business matters as to be capable of evaluating the merits
and risks of, and bearing the economic risks entailed by, an investment in the
Company and of protecting its interests in connection with this transaction. It
recognizes that its investment in the Company involves a high degree of risk.

(c) Investment Purpose. The Note is purchased by the Investor for its own
account, and for investment purposes. The Investor agrees not to assign or in
any way transfer the Investor’s rights to the Note or any interest therein and
acknowledges that the Company will not recognize any purported assignment or
transfer of the Note except in accordance with applicable Federal and state
securities laws. No other person has or will have a direct or indirect
beneficial interest in the Note. The Investor agrees not to sell, hypothecate or
otherwise transfer the Note unless the Note is registered under Federal and
applicable state securities laws or unless, in the opinion of counsel
satisfactory to the Company, an exemption from such laws is available.

 

2



--------------------------------------------------------------------------------

(d) Accredited Investor. The Investor is an “Accredited Investor” as that term
is defined in Rule 501(a)(3) of Regulation D of the Securities Act of 1933 (the
“Securities Act”).

(e) Information. The Investor and its advisors (and its counsel), if any, have
been furnished with all materials relating to the business, finances and
operations of the Company and information it deemed material to making an
informed investment decision. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management.
Neither such inquiries nor any other due diligence investigations conducted by
such Investor or its advisors, if any, or its representatives shall modify,
amend or affect the Investor’s right to rely on the Company’s representations
and warranties contained in this Agreement. The Investor understands that its
investment involves a high degree of risk. The Investor has sought such
accounting, legal and tax advice, as it has considered necessary to make an
informed investment decision with respect to this transaction.

(f) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Note offered
hereby.

(g) Not an Affiliate. The Investor is not an officer, director or a person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with the Company or any “Affiliate” of
the Company (as that term is defined in Rule 405 of the Securities Act).

3. COMPANY’S REPRESENTATIONS AND WARRANTIES. Except as stated below or in the
SEC Documents, the Company hereby represents and warrants to, the Investor that
the following are true and correct as of the date hereof, and as of the Closing
Date:

(a) Organization and Qualification. The Company is duly incorporated, validly
existing and in good standing under the laws of the State of Nevada and has all
requisite corporate power to own its properties and to carry on its business as
now being conducted. Each of the Company and its subsidiaries is duly qualified
as a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect on the
Company and its subsidiaries taken as a whole. The Company has furnished or made
available to the Investor true and correct copies of the Company’s Articles of
Incorporation and amendments as in effect on the date hereof (the “Articles of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws).

(b) Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform this Agreement and any other Transaction Document, and to issue the Note
in accordance with the terms hereof and thereof, (ii) the execution and delivery
of this Agreement and any other Transaction Document by the Company and the
consummation by it of the transactions

 

3



--------------------------------------------------------------------------------

contemplated hereby and thereby, have been duly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders, (iii) this Agreement, the
Note (when issued) and any related agreements have been duly executed and
delivered by the Company, (iv) this Agreement, the Note (when issued), and any
other Transaction Document, constitute the valid and binding obligations of the
Company enforceable against the Company in accordance with their terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.

(c) No Conflict. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby will not (i) result in a violation of the Articles of Incorporation, any
certificate of designations of any outstanding series of preferred stock of the
Company or By-laws or (ii) conflict with or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its subsidiaries is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the Principal Market on
which the Common Stock is quoted) applicable to the Company or any of its
subsidiaries or by which any material property or asset of the Company or any of
its subsidiaries is bound or affected and which would cause a Material Adverse
Effect. Except as disclosed in the SEC Documents, neither the Company nor its
subsidiaries is in violation of any term of or in default under its Articles of
Incorporation or By-laws or their organizational charter or by-laws,
respectively, or any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or its subsidiaries. The business of the
Company and its subsidiaries is not being conducted in violation of any material
law, ordinance, regulation of any governmental entity. Except as specifically
contemplated by this Agreement and as required under the Securities Act and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement in accordance with
the terms hereof or thereof except as such consent, authorization or order has
been obtained prior to the date hereof. The Company and its subsidiaries are
unaware of any fact or circumstance which might give rise to any of the
foregoing.

(d) SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”) during the two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(all of the foregoing filed within the two years preceding the date hereof as
amended after the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference therein
and including the 10-K for the year ended December 31, 2015 to be filed on or
about the date hereof, being hereinafter referred to as the “SEC Documents”) on
a timely basis or has received a valid extension of such time of filing and has
filed any such SEC Document prior to the expiration of

 

4



--------------------------------------------------------------------------------

any such extension. The Company has delivered to the Investor or its
representatives, or made available through the SEC’s website at
http://www.sec.gov, true and complete copies of the SEC Documents. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading.

(e) No Default. Except as disclosed in the SEC Documents, the Company is not in
default in the performance or observance of any material obligation, agreement,
covenant or condition contained in any indenture, debenture, mortgage, deed of
trust or other material instrument or agreement to which it is a party or by
which it or its property is bound and neither the execution, nor the delivery by
the Company, nor the performance by the Company of its obligations under this
Agreement or any of the exhibits or attachments hereto will conflict with or
result in the breach or violation of any of the terms or provisions of, or
constitute a default or result in the creation or imposition of any lien or
charge on any assets or properties of the Company under its Articles of
Incorporation, By-Laws, any material indenture, mortgage, deed of trust or other
material agreement applicable to the Company or instrument to which the Company
is a party or by which it is bound, or any statute, or any decree, judgment,
order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or its properties, in each case which default,
lien or charge is likely to cause a Material Adverse Effect.

(f) Internal Accounting Controls. The Company and each of its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

5



--------------------------------------------------------------------------------

(g) Absence of Litigation. Except as set forth in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
against or affecting the Company, the Common Stock or any of the Company’s
subsidiaries, wherein an unfavorable decision, ruling or finding would have a
Material Adverse Effect.

(h) Subsidiaries. Except as disclosed in the SEC Documents, the Company does not
presently own or control, directly or indirectly, any interest in any other
corporation, partnership, association or other material business entity.

(i) Tax Status. Except as disclosed in the SEC Documents, the Company and each
of its subsidiaries has made or filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject and (unless and only to the extent that the Company and each of its
subsidiaries has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.

(j) Certain Transactions. Except as set forth in the SEC Documents none of the
officers, directors, or employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

(k) Foreign Corrupt Practices. Neither the Company nor any subsidiary, nor, to
the knowledge of any of the forgoing, any director, officer, agent, employee or
affiliate of any of them is a person or entity (“Person”) that is, or is owned
50% or more or controlled by one or more Persons that are: (i) on the list of
Specially Designated Nationals and Blocked Persons maintained by the U.S.
Department of Treasury’s Office of Foreign Asset Control (“OFAC SDN List”),
(ii) the subject of any economic sanctions administered or enforced by OFAC or
the U.S. State Department, the United Nations Security Council (“UNSC”), the
European Union (“EU”), Her Majesty’s Treasury (“HMT”), or other relevant
sanctions authority (collectively, “Sanctions”), nor (iii) has a place of
business in, or is operating, organized, resident or doing business in, a
country or territory that is, or whose government is, the subject of OFAC’s
sanctions programs (including, without limitation, Crimea, Cuba, Iran, North
Korea, Sudan and Syria) (“Sanctions Programs”)

(l) Except with respect to the material terms and conditions of the transactions
contemplated by this Agreement, all of which shall be publicly disclosed by the
Company as soon as possible after the date hereof, the Company covenants and
agrees that neither it, nor any other person acting on its behalf, will provide
the Investor or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto the
Investor shall have entered into a written agreement with the Company regarding
the confidentiality and use of such information. The Company understands and
confirms that the Investor shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.

 

6



--------------------------------------------------------------------------------

4. COVENANTS.

(a) The Company undertakes to the Investor that, from the date of this Agreement
and for so long as any amount is owed to the Investor outstanding under this
Agreement or otherwise, it shall (i) procure that it and each subsidiary and
their respective officers and directors, employees, agents, consultants,
representatives, distributors, and other third-party intermediaries shall comply
with all applicable laws, including without limitation all applicable
Anti-Corruption Laws, Anti-Money Laundering Laws, and Sanctions Laws; (ii) will
comply with all applicable laws, including without limitation all applicable
Anti-Corruption Laws, Anti-Money Laundering Laws, and Sanctions Laws and will
not take any action which will cause the Investor to be in violation of any such
laws; and (iii) will not use, directly or indirectly, any part of the proceeds
under the Agreement, or any other proceeds received from the Investor, for any
purpose that violates or causes the Investor to be in violation of any
applicable laws, including without limitation any applicable Anti-Corruption
Laws, Anti-Money Laundering Laws, or Sanctions Laws.

(b) Security Interest. Within 30 days of the date hereof, the Company shall
grant a security interest to the Investor (on its behalf and as collateral agent
for Hudson Street LLC) over all its assets, including its stock ownership in its
subsidiary, ESWD I, LLC (but not the assets of ESWD I, LLC), except as otherwise
agreed between the parties, by executing and delivering to the Investor a
security agreement substantially in the form set forth as Exhibit B (“Security
Agreement”) attached hereto. The Security under the Security Agreement shall be
released as soon as the total aggregate balance owed to the Investor and Hudson
Street LLC (collectively, the “YA Parties”) is less than $500,000.

(c) Use of Proceeds. The Company shall use $192,500 of the proceeds of the Notes
purchased hereunder to pay its directors and officers liability insurance
premiums for coverage extending through February 2017.

(d) Early Repayment. Unless otherwise agreed by the Investor, in connection with
the first $1,500,000 of funds received by the Company from any equity financing
transaction of the Company, the Company shall as soon as possible upon receipt
of any funds, use one third of such funds (up to $500,000) to make principal
repayments of amounts outstanding to the Investor, plus a redemption premium of
30% of the principal amount being paid.

(e) Share Reserve. As of the date that the Company completes the increase of its
authorized shares of common stock as proposed in the proxy statement dated
March 15, 2016, the Company shall reserve from its duly authorized shares of
common stock, a number of shares at least equal to 300% of the Required Minimum
as of such date (the “Initial Reserve”) for issuance to the YA Parties. If as of
any date the Initial Reserve is less than the 200% of the Required Minimum as of
such date, then the Company shall promptly increase the share reserve to at
least equal to 300% of the Required Minimum and obtain an updated transfer

 

7



--------------------------------------------------------------------------------

agent instruction letter confirming the increase in the share reserve. If, on
any date, the number of authorized shares of common stock that are unissued and
otherwise unreserved (for parties other than the YA Parties) is less than 200%
of the Required Minimum on such date, then the Board of Directors shall use
commercially reasonable efforts to amend the Company’s certificate or articles
of incorporation to increase the number of authorized but unissued shares of
Common Stock to at least 300% of the Required Minimum at such time, as soon as
possible and in any event not later than the 75th day after such date, to the
extent within the Company’s control. For the purposes hereof, the term “Required
Minimum” means, as of any date, the total aggregate number of shares of common
stock potentially issuable upon conversion or exercise in full of all
instruments (including convertible debentures, promissory notes, warrants, or
otherwise) then held by the YA Parties, ignoring any conversion or exercise
limits set forth therein, and assuming that the conversion price or exercise
price, as the case may be, is equal to the conversion price or exercise price as
of the date of determination.

5. INDEMNIFICATION. The Company will indemnify and hold the Investor and its
directors, officers, shareholders, members, partners, employees and agents (and
any other persons with a functionally equivalent role of a person holding such
titles notwithstanding a lack of such title or any other title), each person who
controls the Investor, and the directors, officers, shareholders, agents,
members, partners or employees (and any other persons with a functionally
equivalent role of a person holding such titles notwithstanding a lack of such
title or any other title) of such controlling persons (each, a “Purchaser
Party”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Purchaser Party may suffer or incur as a result of
or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement, the Note, or any
other Transaction Document or (b) any action instituted against the Purchaser
Parties in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser Party, with
respect to any of the transactions contemplated by herein (unless such action is
based upon a breach of such Purchaser Party’s representations, warranties or
covenants under this Agreement or any agreements or understandings such
Purchaser Party may have with any such stockholder or any violations by such
Purchaser Party of state or federal securities laws or any conduct by such
Purchaser Party which constitutes fraud, gross negligence, willful misconduct or
malfeasance). If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party. Any Purchaser Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Purchaser Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (iii) in such action there is, in the reasonable opinion of
counsel, a material conflict on any material issue between the position of the
Company and the position of such Purchaser Party, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel. The Company will not be liable to any

 

8



--------------------------------------------------------------------------------

Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or any other Transaction Document. The
indemnification required by this Section 4 shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.

6. GOVERNING LAW. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws. Each of the parties consents to the jurisdiction
of the state courts of the State of New York and the U.S. District Court for the
District of New York sitting in Manhattan, for the adjudication of any civil
action asserted pursuant to this paragraph.

7. NOTICES. Any notices, consents, waivers or other communications required or
permitted to be given under the terms hereof must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally;
(ii) upon receipt, when sent by electronic mail (provided that the electronic
mail transmission is not returned in error or the sender is not otherwise
notified of any error in transmission); or (iii) one (1) Business Day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be:

 

If to the Company, to:      

Notis Global, Inc.

600 Wilshire Blvd., Ste. 1500

Los Angeles, CA 90017

Attention: C. Douglas Mitchell

    With a copy to:       If to the Holder:            

 

9



--------------------------------------------------------------------------------

With a copy to:                

or at such other address and/or electronic mail address and/or to the attention
of such other person as the recipient party has specified by written notice
given to each other party three Business Days prior to the effectiveness of such
change. Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, or (ii) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), or (iii) above, respectively.

8. MISCELLANEOUS.

(a) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Purchaser (other than by merger). The Purchaser may assign any or
all of its rights under this Agreement to any person to whom such Purchaser
assigns or transfers the Note, or a portion thereof, provided that such
transferee agrees in writing to be bound, with respect to the Note, by the
provisions of the this Agreement that apply to the Investor.

(c) Usury. To the extent it may lawfully do so, the Company hereby agrees not to
insist upon or plead or in any manner whatsoever claim, and will resist any and
all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by the Investor in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date thereof forward, unless such

 

10



--------------------------------------------------------------------------------

application is precluded by applicable law. If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to the
Investor with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by the Investor to the unpaid principal balance of
any such indebtedness or be refunded to the Company, the manner of handling such
excess to be at the Investor’s election.

(d) Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Investor and the Company with respect to the
matters discussed herein, and this Agreement, and the instruments referenced
herein, contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.

[signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Investor and the Company have caused their
respective signature page to this Note Purchase Agreement to be duly executed as
of the date first written above.

 

COMPANY: NOTIS GLOBAL, INC. By:     Name:   C. Douglas Mitchell Title:   Chief
Financial Officer INVESTOR: YA II PN, LTD. By:   Yorkville Advisors Global LP
Its:   Investment Manager   By:   Yorkville Advisors Global LLC   Its:   General
Partner By:     Name:   Title:  

 

12